DETAILED ACTION
This action is a response to an amendment filed on 1/28/22 in which claims 1-3, 9 and 10 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2018/204799 A1), herein Zhang 2018 and Hwang et al. (WO 2019/147061 A1), herein Hwang.
	As to claim 1, Zhang teaches the operation method of a terminal for reducing power consumption, the operation method comprising: 
	receiving discontinuous reception (DRX) configuration parameters from a base station, the DRX configuration parameters indicating a DRX cycle, and the DRX cycle including a DRX on-duration and a DRX sleep time (Zhang [0034] Furthermore, in order to enable wake-up signal and associated wake-up procedures, the following design aspects are described herein: WUS configuration (periodicity, timing offset and etc.), which may be part of a DRX configuration/negotiation with the network or configured separately; and Fig. 1 a DRX cycle, on-duration and sleep time); 
	receiving an offset from the base station, the offset indicating a reception time of downlink control information (DCI) relative to a start of the DRX on-duration (Zhang [0008], a gNB (i.e. a next generation NB) may send a WUS 401, 402 to a UE before the start of the ON duration 404 of the DRX cycle 405 as indicated by the WUS signal offset);
	 receiving the DCI from the base station at the reception time of the DCI, the DCI including an indicator indicating whether to perform a monitoring operation during the DRX on- duration or not (Zhang [0008] The WUS may indicate to the UE whether it should expect a grant during the upcoming ON duration 404. If no grant is expected, the UE may go back to sleep and skip the ON duration); and 
	when the indicator indicates to perform the monitoring operation during the DRX on- duration, performing the monitoring operation during the DRX on-duration (Zhang [0044 the WUS indicates a "wake-up", the UE may wake up, turn on its main receiver)

	Zhang does not teach
	wherein the DCI is received on a physical downlink control channel (PDCCH), and has a format additionally defined for the DCI, and the indicator is a field included in the DCI, wherein a cyclic redundancy check (CRC) of the PDCCH is scrambled by a radio network temporary identifier (RNTI) dedicatedly allocated for transmitting the PDCCH, and the RNTI allocated for transmitting the PDCCH is configured by the base station through a control message.  

	However Hwang does teach
	wherein the DCI is received on a physical downlink control channel (PDCCH) (Hwang [0071]  Control information transmitted through the PDCCH is referred to as downlink control information (DCI)) and has a format additionally defined for the DCI (Hwang [0072] The BS determines a PDCCH format according to DCI to be transmitted to the UE) and
	 the indicator is a field included in the DCI (Hwang [0151] WUS may be indicated using the field) wherein a cyclic redundancy check (CRC) of the PDCCH is scrambled by a radio network temporary identifier (RNTI) dedicatedly allocated for transmitting the PDCCH, and the RNTI allocated for transmitting the PDCCH is configured by the base station through a control message (Hwang [0072] The BS determines a PDCCH format according to DCI to be transmitted to the UE, and attaches a cyclic redundancy check (CRC) to control information. The CRC is masked with a unique identifier (referred to as a radio network temporary identifier (RNTI)) according to an owner or usage of the PDCCH)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhang with Hwang, because Hwang teaches us [0073] Control information transmitted through the PDCCH is referred to as downlink control information (DCI). Various DCI formats are defined according to their usage and [0074] A base station determines a PDCCH format according to control information to be transmitted to a UE, and attaches a cyclic redundancy check (CRC) to the control information for error detection. 

		As to claim 9, Zhang teaches the operation method of a base station for reducing power consumption of a terminal, the operation method comprising:
	 transmitting discontinuous reception (DRX) configuration parameters to the terminal, the DRX configuration parameters indicating a DRX cycle, and the DRX cycle including a DRX on- duration and a DRX sleep time (Zhang [0034] Furthermore, in order to enable wake-up signal and associated wake-up procedures, the following design aspects are described herein: WUS configuration (periodicity, timing offset and etc.), which may be part of a DRX configuration/negotiation with the network or configured separately; and Fig. 1 a DRX cycle, on-duration and sleep time); 
	receiving an offset to the terminal, the offset indicating a transmission time of downlink control information (DCI) relative to a start of the DRX on-duration (Zhang [0008], a gNB (i.e. a next generation NB) may send a WUS 401, 402 to a UE before the start of the ON duration 404 of the DRX cycle 405 as indicated by the WUS signal offset); and
	 transmitting the DCI to the terminal at the transmission time of the DCI, the DCI including an indicator indicating whether the terminal is to perform a monitoring operation during the DRX on-duration or not (Zhang [0008] The WUS may indicate to the UE whether it should expect a grant during the upcoming ON duration 404. If no grant is expected, the UE may go back to sleep and skip the ON duration);  

	Zhang does not teach
	wherein the DCI is received on a physical downlink control channel (PDCCH), and has a format additionally defined for the DCI, and the indicator is a field included in the DCI, wherein a cyclic redundancy check (CRC) of the PDCCH is scrambled by a radio network temporary identifier (RNTI) dedicatedly allocated for transmitting the PDCCH, and the RNTI allocated for transmitting the PDCCH is configured by the base station through a control message.  

	However Hwang does teach
	wherein the DCI is received on a physical downlink control channel (PDCCH) (Hwang [0071]  Control information transmitted through the PDCCH is referred to as downlink control information (DCI)) and has a format additionally defined for the DCI (Hwang [0072] The BS determines a PDCCH format according to DCI to be transmitted to the UE) and
	 the indicator is a field included in the DCI (Hwang [0151] WUS may be indicated using the field) wherein a cyclic redundancy check (CRC) of the PDCCH is scrambled by a radio network temporary identifier (RNTI) dedicatedly allocated for transmitting the PDCCH, and the RNTI allocated for transmitting the PDCCH is configured by the base station through a control message (Hwang [0072] The BS determines a PDCCH format according to DCI to be transmitted to the UE, and attaches a cyclic redundancy check (CRC) to control information. The CRC is masked with a unique identifier (referred to as a radio network temporary identifier (RNTI)) according to an owner or usage of the PDCCH)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhang with Hwang for the same reasons stated in claim 1.

	As to claim 2, the combination of Zhang and Hwang teach the operation method according to claim 1, further comprising, when the indicator indicates not to perform the monitoring operation during the DRX on- duration, not performing the monitoring operation during the DRX on-duration (Zhang [0008] The WUS may indicate to the UE whether it should expect a grant during the upcoming ON duration 404. If no grant is expected, the UE may go back to sleep and skip the ON duration);  

	As to claim 3, the combination of Zhang and Hwang teach operation method according to claim 1, wherein the monitoring operation includes a monitoring and/or reception operation for a physical layer downlink control channel (PDCCH), a control resource set (CORESET) resource, a reference signal, and a physical layer downlink shared channel (PDSCH) (Zhang [0004] monitor the PDCCH (PDCCH and CORESET), [0050] perform measurements on reference signals and Hwang [0052] After the above procedure, the UE may receive a PDCCH and/or a PDSCH from the base station) 

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhang with Hwang for the same reasons stated in claim 1.

	As to claim 10, the combination of Zhang and Hwang teach operation method according to claim 9, wherein the monitoring operation includes a monitoring and/or reception operation for a physical layer downlink control channel (PDCCH), a control resource set (CORESET) resource, a reference signal, and a physical layer downlink shared channel (PDSCH) (Zhang [0004] monitor the PDCCH (PDCCH and CORESET), [0050] perform measurements on reference signals and Hwang [0052] After the above procedure, the UE may receive a PDCCH and/or a PDSCH from the base station) 

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhang with Hwang for the same reasons stated in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467